Citation Nr: 1046271	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  97-34 168A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right 
shoulder bicipital tendonitis and bursitis.

2.  Entitlement to a rating in excess of 10 percent for cervical 
strain.

3.  Entitlement to a rating in excess of 10 percent for 
dorsolumbar strain.

4.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Yaniv Heled, Esq.


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION


The Veteran served on active duty from May 1982 to October 1982, 
and from December 1988 to December 1994. 

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a March 1997 rating decision by the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted entitlement to service connection for 
right shoulder bicipital tendonitis and bursitis, cervical strain 
dorsolumbar strain and assigned a 10 percent disability 
evaluation to each.  Timely appeals were noted with respect to 
the assigned ratings.  The matter was later transferred to the 
jurisdiction of the St. Petersburg, Florida RO, at the request of 
the Veteran.

A hearing on this matter was held before a Decision Review 
Officer on April 14, 1998.  A copy of the hearing transcript has 
been associated with the file.

In January 2008, the Board denied entitlement to increased 
ratings for the Veteran's right shoulder, cervical spine, and 
lumbar spine disabilities.  The Veteran subsequently appealed 
that decision to the United States Court of Appeals for Veterans 
Claims (Court).  In November 2008, a Joint Motion for an Order 
Vacating the Board Decision (Joint Motion) was brought before the 
Court.  In an Order dated that same month, the Court vacated the 
January 2008 Board decision pursuant to the Joint Motion, and 
remanded the case to the Board for readjudication consistent with 
its Order.

The Court has recently held that a request for a TDIU, whether 
expressly raised by Veteran or reasonably raised by the record, 
is not a separate "claim" for benefits, but rather, can be part 
of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. 
App. 447, 453-54 (2009).  In other words, if the claimant or the 
evidence of record reasonably raises the question of whether the 
Veteran is unemployable due to a disability for which an 
increased rating is sought, then part and parcel with the 
increased rating claim is the issue of whether a TDIU is 
warranted as a result of that disability.  Id.

The evidence of record reasonably raises the question of 
entitlement to a TDIU.  The Veteran was granted disability 
benefits from the Social Security Administration (SSA) in part 
due to his spine symptomatology.  Moreover, a letter from the 
U.S. Office of Personnel Management, dated April 2004, states 
that the Veteran's disability retirement from federal service was 
approved "because of Degenerative Spondylosis or osteoarthritis 
of the spine."  The Board thus finds that the issue of TDIU 
should be adjudicated.  

The appeal is REMANDED to the RO.  VA will notify the appellant 
if further action is required.


REMAND

In January 2010, the Veteran submitted a medical opinion from his 
treating physician, Dr. Annabelle Matias, indicating that she had 
examined the Veteran in September 2009.  The physician conducted 
a physical examination of the Veteran's right shoulder and 
cervical and lumbar spine, including range of motion testing.  
She found that the Veteran's claimed disabilities severely limit 
his quality of life; that he is unable to seek employment because 
of them; and that she did not believe the Veteran was 
malingering.  She also found that the Veteran suffers up to "3-5 
incapacitating episodes per week".  These statements suggest 
that the symptomatology associated with the Veteran's right 
shoulder, cervical spine, and lumbar spine has worsened since the 
Veteran was last examined.  VA is obliged to afford a Veteran a 
contemporaneous examination where there is evidence of an 
increase in the severity of the disability.  See VAOPGCPREC 11-95 
(1995).  

Dr. Matias also indicated in her report that she has treated the 
Veteran since 2006.  Upon remand, a request for the Veteran's 
treatment records should be made.   

The U.S. Office of Personnel Management (OPM) has indicated that 
the Veteran received disability retirement as a result of 
osteoarthritis of the spine; thus, there may be records 
associated with the Veteran's claim for disability retirement 
that are relevant to the claims currently on appeal.  VA will 
make attempts to obtain records in the custody of a Federal 
department until it is determined that the records do not exist 
or that further efforts would be futile.  38 C.F.R. § 
3.159(c)(2).  As such, the RO should contact OPM and request that 
all of the records associated with the Veteran's claim for 
disability benefits be provided for inclusion with the claims 
folder.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary 
authorization from the Veteran, contact Dr. 
Annabelle Matias and request that all records 
of her treatment of the Veteran be provided 
for inclusion with the claims folder.  If 
such records are unavailable, a negative 
response should be obtained, and the Veteran 
must be notified.

2.  Request from OPM all records associated 
with the Veteran's disability claim.  Request 
copies of any disability determinations and 
all medical records considered in making 
those determinations.  If no records are 
available or do not exist, a response to that 
effect must be documented in the claims file, 
and the Veteran must be notified.

3.  After the aforementioned development has 
been completed, schedule the Veteran for VA 
orthopedic and neurological examinations to 
determine the current severity of his 
service-connected right shoulder, cervical 
spine, and lumbar spine disabilities.  The 
claims file should be made available to and 
reviewed by the examiner in connection with 
the examination.  All clinical and special 
test findings should be clearly reported, and 
pertinent orthopedic and neurological 
findings should be reported.  The examination 
should include range of motion  studies.  
With regard to range of motion testing, the 
examiner should report at what point (in 
degrees) that pain is elicited as well as 
whether there is any other functional loss 
due to weakened  movement, excess 
fatigability or incoordination.  The examiner 
should  specifically state if ankylosis and 
muscle spasm are present.  

The examiner  should report any specific 
information as  to the frequency and duration 
of incapacitating episodes in the past 12 
months, and a description of all neurologic 
manifestations, to include, but not limited 
to, radiating pain into an extremity, and 
bowel or bladder impairment.  An 
incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed 
and treatment by a physician.

The examiner should provide an opinion 
concerning the impact of the Veteran's 
service-connected disabilities on the 
Veteran's ability to work.  The examiner 
should attempt to distinguish the impairment 
related to his service- connected disability, 
and other nonservice-connected disabilities.  
The examiner should provide supporting  
rationale for this opinion and reconcile his 
or her opinion with the clinical notes of 
record, the previous examination reports, and 
the opinion submitted by Dr. Matias.

4.  After the above has been completed, 
readjudicate the issues on appeal and the 
Veteran's claim of TDIU, taking into 
consideration all evidence added to the file 
since the most recent VA adjudication.  If 
any issue continues to be denied, the Veteran 
and his representative must be provided a 
supplemental statement of the case.  The 
Veteran must then be given an appropriate 
opportunity to respond (and in the case of 
TDIU must perfect an appeal to place in 
appellate status).  Thereafter, the case must 
be returned to the Board for appellate 
review.

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claim. 
38 C.F.R. § 3.655.  The Veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A.      
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

 
